PER CURIAM:
The “Opinion and Order”, (containing findings) of the district court, 321 F.Supp. 923 (1970) is thorough, persuasive and finds ample support in the evidence as reflected on the present record. We *1365cannot hold the district court clearly erroneous as a matter of law. Kelly v. Kosuga, 358 U.S. 516, 79 S.Ct. 429, 3 L.Ed.2d 475 (1958). We likewise find no abuse of discretion on the part of the trial judge in issuing the preliminary mandatory injunction.
The appeal is dismissed.
We urge the district court, and the parties hereto, to arrange for a trial of this matter, on the merits, at the earliest possible date.